DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al in view of Zins (US# 2005/0271481) or EP 0680817.
	Hayward et al disclose a brake, comprising: a friction plate 15 configured for coupling to a rotatable body 16 for rotation with the rotatable body about an axis of rotation;  a pressure plate (plate having spline 18 and 19) disposed about the axis on a first side of the friction plate and fixed against rotation;  an armature plate 22 disposed about the axis on a second side of the friction plate;  an electromagnet 10/21 disposed about the axis on an opposite side of the armature plate 22 relative to the friction plate 15;  a spring 23 biasing the armature plate 22 in a first axial direction towards the friction plate 15 and away from the electromagnet 10/21 to engage the brake, wherein the electromagnet 10/21 defines a first recess (recessed portion of 10 receiving the portion of cap with the unlabeled O-ring) and the pressure plate includes a first arm 18 extending axially into the first recess, the first arm and the first recess configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.  Hayward et al lack the disclosure of a first fastener coupling the pressure plate to the electromagnet wherein the first fastener conforms to a first space between opposed 
	Regarding claim 5, note Zins teaches an aperture 72 extending radially therethrough and radially aligned with a well 58 in the outer element, the first fastener 50 disposed within the aperture and the well. 
 	Regarding claim 6, Zins teaches at least one of an axial dimension of the well (the diameter in the axial direction of the cylinder) and a circumferential dimension of the well is greater than a corresponding axial dimension (diameter of the aperture in the axial direction of the cylinder) of the aperture and a corresponding circumferential dimension (diameter of the aperture in the circumferential direction of the cylinder) of the aperture. 


Claims 2, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 019 001 al in view of Zins (US# 2005/0271481) or EP 0680817.
DE ‘001 disclose a brake, comprising: a friction plate 4 configured for coupling to a rotatable body 1 for rotation with the rotatable body about an axis of rotation;  a pressure plate 3/5 disposed about the axis on a first side of the friction plate and fixed against rotation;  an armature plate 6 disposed about the axis on a second side of the friction plate;  an electromagnet 11 disposed about the axis on an opposite side of the armature plate 6 relative to the friction plate 4;  a spring 9 biasing the armature plate 6 in a first axial direction towards the friction plate 4 and away from the electromagnet 11 to engage the brake, wherein the electromagnet 11 defines a first recess (recessed portion outer portion of 11 receiving 5) and the pressure plate includes a first arm 5 extending axially into the first recess, the first arm and the first recess configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.  DE ‘001 lacks the disclosure of a first fastener coupling the pressure plate to the electromagnet wherein the first fastener conforms to a first space between opposed surfaces of the pressure plate and the electromagnet and, upon hardening, bonds the pressure plate to the electromagnet.   Each of Zins and EP ‘817 specifically teach a first fastener conforming to a first space between opposed surfaces of the two elements and, upon hardening, bonds the two elements.  Note elements 1/2 and fastener 9 of EP ‘817 and elements 2/11 and fastener 50 of Zins.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize setting fasteners, such as taught by Zins or EP ‘817, to connect portion 5 of the pressure plate of DE ‘001 to portion 11 of the electromagnet to provide a form locking connection to improve security or economy by eliminating separately manufactured fasteners which may vibrate loose.  Note in modifying the connection of the electromagnet and plate of DE ‘01 as set forth above, the elements would have a configuration which inhibits relative rotation.


 	Regarding claim 6, Zins teaches at least one of an axial dimension of the well (the diameter in the axial direction of the cylinder) and a circumferential dimension of the well is greater than a corresponding axial dimension (diameter of the aperture in the axial direction of the cylinder) of the aperture and a corresponding circumferential dimension (diameter of the aperture in the circumferential direction of the cylinder) of the aperture. 
	 

Allowable Subject Matter
Claims 3-4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
Response to Arguments
Applicant's arguments filed 7/08/2021 have been fully considered but they are not persuasive.
Regarding Hayward et al, Applicant argues that the arm of Hayward is not “configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.”  This is not persuasive as the arm 18 of the pressure plate is a spline arrangement which prevents relative rotation between the plate and cap 19 of the pressure plate.  Hayward has further been modified to use the taught fastening mechanisms  to connect portion 19 of the pressure plate of Hayward to portion 10 of the electromagnet in place of or in addition to the unlabeled fastener (in flange at the top of figure 2), which inhibits relative rotation of the cap and body 10 of the electromagnet.  Therefore, the arm of Hayward has a 
Regarding Gandyra (DE ‘001), Applicant argues that the arm of DE ‘001 is not “configured to inhibit relative rotation of the pressure plate and the electromagnet about the axis.”  Applicant notes that ”Nothing in the shape/form of the electromagnet 11 and the arm 5 in Gandyra prevents relative rotation of the two components. Rather, the components are only prevented from rotation by fasteners that extend through the electromagnet, the “arm” 5 and the “pressure plate” 3 as shown in the bottom half of the drawing from Gandyra”.  It is noted that Gandyra has been modified to utilize setting fasteners, such as taught by Zins or EP ‘817, to connect portion 5 of the pressure plate of DE ‘001 to portion 11 of the electromagnet to provide a form locking connection to improve security or economy by eliminating separately manufactured fasteners which may vibrate loose.  These taught fasteners result in a configuration (a hole with a fastener hardened in it) of the arm that results in the required rotation prevention.   Applicant’s arguments appear to be narrower that the broad “configured to inhibit rotation” of the claim.  The language does not appear to preclude other elements facilitating in the function.
Regarding claim 5 and Zins, Applicant argues that “upon hardening, the fastener is not disposed within the opening”.  It is noted that the claim language of claim 5 does not distinguish between the hardened and unhardened form.   As well 58 forms an injection opening, it is clear that the first fastener is injected or disposed within it.   It is also noted that figure 6 appears to suggest hardened fastener material in the injection openings as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK